In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-15-00005-CV
                             ________________________

                             KAREN BIELER, APPELLANT

                                            V.

                           JOHN CURTIS SHARP, APPELLEE



                          On Appeal from the County Court at Law
                                    Ellis County, Texas
             Trial Court No. 03-E-2188; Honorable James S. Chapman, Presiding


                                     January 7, 2015

               ORDER DISMISSING KAREN BIELER’S APPEAL
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant/Cross-Appellee, Karen Bieler, filed a notice of appeal from the trial

court’s September 5, 2014 judgment rendered in an underlying estate case styled In the

Estate of Donna Elaine Morton. After the trial court signed a subsequent judgment on

November 20, 2014, Appellee/Cross-Appellant, John Curtis Sharp, Executor of the

Donna Elaine Morton Estate, also filed a notice of appeal challenging the trial court’s

denial of his Motion for Sanctions for Frivolous Pleadings.
       By letter dated December 10, 2014, the Clerk of the Tenth Court of Appeals

advised Bieler that the required filing fee of $195 had not been paid; further noting that

failure to correct the defect would result in presentment of the case to the Court for

dismissal pursuant to Rule 42.3(c) of the Texas Rules of Appellate Procedure. The

appeal was then transferred to this Court pursuant to the Texas Supreme Court’s

docket equalization procedures.1 By letter dated January 5, 2015, the parties were

advised of the transfer. To date, Bieler’s filing fee has not been paid.


       Unless a party is excused from paying a filing fee, the Clerk of this Court is

required to collect filing fees set by statute or the Texas Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5 and 12.1(b). Although the filing of a notice of

appeal invokes this Court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed. TEX. R. APP. P. 25.1(b).


       Accordingly, Karen Bieler’s appeal is dismissed for failure to comply with a

directive from this Court requiring action within a specified time. TEX. R. APP. P. 42.3(c).

Bieler’s portion of this appeal having been dismissed, no cross-appeal remains and the

appeal is now styled John Curtis Sharp v. Karen Bieler. The appellate record is due on

or before January 20, 2015.


       It is so ordered.


                                                        Per Curiam




       1
           TEX. GOV’T CODE ANN. § 73.001 (West 2013).

                                                  2